Williams, J.
(concurring) — A custodial former spouse can obtain child support from a noncustodial former spouse even when no child support was ordered in the dissolution decree. RCW 26.09.170; In re Marriage of Cook, 28 Wn. App. 518, 624 P.2d 743 (1981). A duty of support is, thus, "imposable," see RCW 26.21.060, on the noncustodial former spouse. RCW 26.21.070 authorizes a sister state which furnishes support to a child to obtain reimbursement from the noncustodial former spouse. Therefore, I concur.
After modification, further reconsideration denied February 3, 1988.